Citation Nr: 1754340	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  08-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic eye disability.

2.  Entitlement to service connection for a chronic disability of unspecified joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran had active service from January 1973 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A videoconference hearing was held in November 2011 before the undersigned Veterans Law Judge (VLJ), and a copy of the hearing transcript has been added to the record. 

When this case was before the Board in February 2017, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Eye Disability

The Veteran contends that he has a current eye disability which includes watery eyes as a result of his service, to include exposure to cold weather while serving in Germany. 

Service treatment records show in July 1973 that the Veteran complained of trouble closing his eye and pain.  A stye on his eye was noted in December 1973 and a cyst was noted in May 1974.  In his February 1974 Report of Medical history, he noted that he a history of eye trouble.

The Veteran also testified before the undersigned as to his watery eyes, relating this to cold weather exposure in service, and blurry vision.

The Veteran was afforded a VA examination in June 2015 in which the examiner in pertinent part diagnosed moderate nonproliferative retinopathy left eye (OS), cataracts right eye (OU), dry eyes OU, and Hollenhorst plaque OU.  The examiner stated in pertinent part that Hollenhorst plaque was not associated with diabetes or the Veteran's treatment of a stye while in service.  The examiner stated that the cause of primary cataract was unknown. 

In response to the Board's remand, an addendum VA opinion was received in April 2017 by the same VA examiner who conducted the June 2015 VA examination.  The examiner stated that based on a recent eye examination note in January 2017, the Veteran had a diagnosis of dry eyes, which watery eyes was a symptom consistent with dry eyes, not associated with cold weather, not associated with time in service.  The examiner also stated that based on the recent eye examination note, the Veteran did not currently have ocular evidence of a stye formation.  The examiner noted the January 2017 findings of mild cataract OU, stable finding of Hollenhorst plaque as noted in 2015, and currently no diabetic retinopathy in either eye.

The Board finds that additional clarification is required from the June 2015/April 2017 VA examiner as an etiological opinion for the diagnosed moderate nonproliferative retinopathy OS was not rendered and all other opinions were conclusory.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Given these unintended ommisions, the Board finds that an addendum opinion should be obtained on remand that contains rationale.
Joints Disability

The Veteran contends that he has a current joint disability as a result of his service, to include cold weather exposure in Germany.

Service treatment records show in August 1973 a diagnosis of Osgood-Schlatter disease and notation regarding a jeep accident two months prior, stating that the Veteran was still having problems.  The Veteran was also involved in a motor vehicle accident (MVA) in 1974.  The Veteran noted complaints of cramps in his legs in the Report of Medical History completed at the separation examination in February 1974.

The Veteran was afforded a VA examination in November 2007 in which the examiner in pertinent part diagnosed bilateral chondromalacia of the knees.  The examiner did not provide a specific etiology for the diagnosed bilateral chondromalacia of the knees.

The Veteran was afforded a VA examination in November 2015 in which the examiner in pertinent part stated that "no mention of chondromalacia in any medical records" was found.

The Board also notes that VA treatment records are replete with diagnoses of arthropathy of the ankle. 

In response to the Board's remand, an addendum VA opinion was received in May 2017 by the same VA examiner who conducted the November 2015 VA examination.  The examiner stated that the examination conducted in November 2015 was thorough and complete as requested in the remand, and the examiner had nothing to add to the prior examination.  The examiner noted that the Veteran was asked about his joint complaints and answered "all joints"; the examiner stated that such an examination was impossible.  The examiner stated in pertinent part that no ankle condition was found in medical records; an ankle examination could not be performed as a clarification.  The examiner "found no diagnosis of chondromalacia on the examination of November 2015". 

The Board finds that additional clarification is required from a different VA examiner than the one who conducted the November 2015 VA examination / provided the May 2017 addendum opinion.  To this point, the Board notes again that the diagnosis of bilateral chondromalacia of the knees was made on page seven of a November 7, 2007, VA examination.  Moreover, the Veteran has also been diagnosed with arthropathy of the ankle, displayed as "TRAUM ARTHROPATHY-ANKLE" in VA treatment records, and an etiological opinion regarding this disability is also required.  As such, an addendum opinion should be obtained on remand that includes rationale.

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to the June 2015/April 2017 VA examiner, or suitable substitute if not available, to evaluate the etiology of any current eye disorder to include moderate nonproliferative retinopathy OS, cataracts OU, dry eyes OU, and Hollenhorst plaque OU.

An opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed any current eye disorder to include moderate nonproliferative retinopathy OS, cataracts OU, dry eyes OU, and Hollenhorst plaque OU, as a result of a verified event during active service, to include as a residual to cold exposure and the aforementioned in-service complaints and treatment to include July 1973 trouble closing his eye and pain, December 1973 stye, May 1974 cyst, and February 1974 self-report of history of eye trouble. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

2.  Provide access to the electronic claims file to a different VA examiner than the one who conducted the November 2015 VA examination / provided the May 2017 addendum opinion, to evaluate the etiology of the diagnosed bilateral chondromalacia of the knees and arthropathy of the ankle.

An opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed bilateral chondromalacia of the knees and/or arthropathy of the ankle as a result of a verified event during active service, to include as a residual to cold exposure or aforementioned MVAs in 1973 and 1974. 

The examiner should address the diagnosis of bilateral chondromalacia of the knees made on page seven of a November 7, 2007, VA examination and the diagnosed arthropathy of the ankle, displayed as "TRAUM ARTHROPATHY-ANKLE" in VA treatment records.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

3.  Upon completion of the addendum opinions ordered above, review the opinions to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Following the completion of any additional development deemed to be required, readjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


